Slip Op. 20-83

          UNITED STATES COURT OF INTERNATIONAL TRADE


  CANADIAN SOLAR
  INTERNATIONAL LIMITED ET
  AL.,

        Plaintiffs and Consolidated
        Plaintiffs,

  and

  SHANGHAI BYD CO., LTD. ET AL.,               Before: Claire R. Kelly, Judge

         Plaintiff-Intervenors and             Consol. Court No. 17-00173
         Consolidated Plaintiff-
         Intervenors,

  v.

  UNITED STATES,

        Defendant,

  and

  SOLARWORLD AMERICAS, INC. ET
  AL.,

         Defendant-Intervenor and
         Consolidated Defendant-
         Intervenors.


                             OPINION AND ORDER

[Sustaining the U.S. Department of Commerce’s second remand redetermination in
the third administrative review of the antidumping duty order covering crystalline
silicon photovoltaic cells, whether or not assembled into modules, from the People’s
Republic of China.]

                                                              Dated: June 15, 2020
Consol. Court No. 17-00173                                                      Page 2

Craig A. Lewis, Jonathan T. Stoel, and Michael G. Jacobson, Hogan Lovells US LLP,
of Washington, DC, for Canadian Solar International Limited; Canadian Solar
Manufacturing (Changshu), Inc.; Canadian Solar Manufacturing (Luoyang), Inc.; CSI
Solar Power (China) Inc.; CSI-GCL Solar Manufacturing (YanCheng) Co., Ltd.; CSI
Cells Co., Ltd.; Canadian Solar (USA), Inc.; and Shanghai BYD Co., Ltd.

Joseph H. Hunt, Assistant Attorney General, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, of Washington, DC, for defendant. With him
on the brief were Jeanne E. Davidson, Director, Reginald T. Blades, Jr., Assistant
Director, and Meen Geu Oh, Trial Attorney. Of counsel on the brief was Ian
McInerney, Office of the Chief Counsel for Trade Enforcement and Compliance, U.S.
Department of Commerce, of Washington, DC.

Timothy C. Brightbill and Laura El-Sabaawi, Wiley Rein LLP, of Washington, DC,
for SolarWorld Americas, Inc.

      Kelly, Judge:     Before the court is the U.S. Department of Commerce’s

(“Department” or “Commerce”) second remand redetermination filed pursuant to the

court’s order in Canadian Solar Int’l Ltd. v. United States, 43 CIT __, __, 415 F. Supp.

3d 1326, 1335 (2019) (“Canadian Solar II”). See Redetermination Pursuant to Ct’s

Second Remand Order in [Canadian Solar II], Feb. 11, 2020, ECF No. 147 (“Second

Remand Results”).

      In Canadian Solar II, the court sustained in part and remanded in part

Commerce’s first remand determination in the third administrative review of the

antidumping duty (“ADD”) order on crystalline silicon photovoltaic products, whether

or not assembled into modules, from the People’s Republic of China (“PRC”). See

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From

the [PRC], 82 Fed. Reg. 29,033 (Dep’t Commerce June 27, 2017) (final results of

[ADD] admin. review and final determination of no shipments; 2014–2015) (“Final
Consol. Court No. 17-00173                                                     Page 3

Results”) and accompanying Issues and Decision Memo. for the [Final Results], A-

570-979, (June 20, 2017), ECF No. 44-5 (“Final Decision Memo”). Specifically, the

court ordered Commerce to further explain or reconsider its application of partial

adverse facts available (“AFA”) 1 to base the unreported consumption rates of

Canadian Solar’s 2 unaffiliated suppliers. Canadian Solar II, 43 CIT at __, 415 F.

Supp. 3d at 1329, 1332–35. On second remand, Commerce, under respectful protest, 3

reversed its decision to apply an adverse inference. Second Remand Results at 7.

Defendant-Intervenor SolarWorld Americas, Inc. (“SolarWorld”) argues that

Commerce’s determination is unreasonable and unlawful, when record evidence

supports the application of an adverse inference and Commerce reasonably explained

its reliance on partial AFA in the first remand redetermination. See [SolarWorld’s]

Cmts. Results Second Remand Redetermination at 3–4, Mar. 19, 2020, ECF No. 151




1 Parties and Commerce sometimes use the shorthand “adverse facts available” or
“AFA” to refer to Commerce’s reliance on facts otherwise available with an adverse
inference to reach a final determination. However, AFA encompasses a two-part
inquiry pursuant to which Commerce must first identify why it needs to rely on facts
otherwise available and, second, explain how a party failed to cooperate to the best of
its ability as to warrant the use of an adverse inference when “selecting among the
facts otherwise available.” See 19 U.S.C. § 1677e(a)–(b).
2 Plaintiffs Canadian Solar International Limited; Canadian Solar (USA), Inc.;
Canadian Solar Manufacturing (Changshu), Inc.; Canadian Solar Manufacturing
(Luoyang), Inc.; CSI Cells Co., Ltd.; CSI-GCL Solar Manufacturing (Yancheng) Co.,
Ltd.; and CSI Solar Power (China) Inc. are referred to, collectively, as “Canadian
Solar.”
3 By adopting a position forced upon it by the Court “under protest,” Commerce
preserves its right to appeal. See Viraj Grp., Ltd. v. United States, 343 F. 3d 1371,
1376 (Fed. Cir. 2003).
Consol. Court No. 17-00173                                                     Page 4

(“Def.-Intervenor’s Br.”); see also Remand Redetermination Pursuant to Ct. Remand

Order in Canadian Solar Int’l Ltd. v. United States Consol. Ct. No. 17-00173, July 15,

2019, ECF No. 110 (“First Remand Results”). Defendant as well as Canadian Solar

and Shanghai BYD Co., Ltd. (“Shanghai BYD”) (collectively, “Plaintiffs”) request the

court to sustain the Second Remand Results. See Def.’s Request Sustain Results

Commerce’s Second Remand Redetermination at 1, Mar. 31, 2020, ECF No. 152

(“Def.’s Br.”); [Canadian Solar’s] Reply Cmts. Second Remand Redetermination at 1–

2, Apr. 3, 2020, ECF No. 153 (“Pls.’ Br.”); [Shanghai BYD’s] Reply Cmts. Remand

Results, Apr. 3, 2020, ECF No. 154 (“Shanghai BYD’s Br.”). 4 For the reasons that

follow, the court sustains Commerce’s Second Remand Results.

                                  BACKGROUND

      The court presumes familiarity with the facts of this case as set out in its

previous two opinions ordering remand to Commerce, and now recounts those facts

relevant to the court’s review of the Second Remand Results. See Canadian Solar

Int’l Ltd. v. United States, 43 CIT __, __, 378 F. Supp. 3d 1292, 1298–1300 (2019)

(“Canadian Solar I”); Canadian Solar II, 43 CIT at __, 415 F. Supp. 3d at 1329–31.

Relevant here, in the Final Results of the third administrative review, Commerce

determined that a number of Canadian Solar’s unaffiliated suppliers of solar cells

and solar modules were interested parties that failed to provide sufficient information



4Consolidated Plaintiff Shanghai BYD incorporates Canadian Solar’s arguments by
reference and does not present arguments that differ from those made by Plaintiffs.
See Shanghai BYD’s Br. at 1; compare id. with Pls.’ Br. at 5–9.
Consol. Court No. 17-00173                                                    Page 5

regarding their factors of production (“FOPs”). 5 See Final Decision Memo. at 15–18.

Commerce found that the suppliers did not comply with Commerce’s request for

information and that Canadian Solar had the ability to induce cooperation from its

suppliers. 6 Id. at 15–16. As a result, Commerce selected among facts otherwise

available with an adverse inference and valued the unreported solar cell and solar

cell module FOPs by using Canadian Solar’s highest reported consumption rates for

those solar cells and modules sold in the United States. Id. at 18. Canadian Solar

commenced an action pursuant to section 516A(a)(2)(B)(iii) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), challenging this determination,




5 In an antidumping proceeding, if Commerce considers an exporting country to be a
non-market economy (“NME”), like the PRC, it will identify one or more market
economy countries to serve as a “surrogate” for that NME country in the calculation
of normal value. See 19 U.S.C. § 1677b(c)(1), (4). Normal value is determined on the
basis of FOPs from the surrogate country or countries used to produce subject
merchandise. See id. at § 1677b(c)(1). FOPs to be valued in the surrogate market
economy include “hours of labor required,” “quantities of raw materials employed,”
“amounts of energy and other utilities consumed,” and “representative capital cost,
including depreciation.” See id. at § 1677b(c)(3). This analysis is designed to
determine a producer’s costs of production in an NME as if that producer operated in
a hypothetical market economy. See, e.g., Downhole Pipe & Equipment, L.P. v.
United States, 776 F.3d 1369, 1375 (Fed. Cir. 2015); Nation Ford Chemical Co. v.
United States, 166 F.3d 1373, 1375 (Fed. Cir. 1999); see also 19 U.S.C. § 1677b(c)(1).
6 Commerce determined that Canadian Solar was “in a position to exercise leverage
to induce cooperation” from its suppliers, given Canadian Solar’s “industry position,
rapid growth, significant purchases of solar cells and modules[.]” See Final Decision
Memo. at 16.
Consol. Court No. 17-00173                                                       Page 6

among other aspects of the Final Results. 7 Summons, July 7, 2017, ECF No. 1;

Compl., July 7, 2017, ECF No. 8. 8

      In Canadian Solar I, the court held that Commerce’s decision to apply partial

AFA against Canadian Solar was contrary to law. 43 CIT at __, 378 F. Supp. 3d at

1318–20. The court explained that where information is necessary to calculate a

respondent’s dumping margin is not available on the record, see id., Commerce

applies ‘‘facts otherwise available’’ in place of the missing information. See id., 43

CIT at __, 378 F. Supp. 3d at 1316; see also 19 U.S.C. § 1677e(a). If Commerce ‘‘finds

that an interested party has failed to cooperate by not acting to the best of its ability

to comply with a request for information,’’ Commerce may apply ‘‘an inference that is

adverse to the interests of that party in selecting among the facts otherwise

available.’’ 19 U.S.C. § 1677e(b); see also Canadian Solar I, 43 CIT at __, 378 F. Supp.

3d at 1316. However, under certain circumstances, Commerce may incorporate an

adverse inference under 19 U.S.C. § 1677e(a) in calculating a cooperative

respondent’s margin, if doing so will yield an accurate rate, promote cooperation, and

thwart duty evasion. Mueller Comercial de Mexico S. de R.L. de C.V. v. United

States, 753 F.3d 1227, 1232–36 (Fed. Cir. 2014); see also Canadian Solar I, 43 CIT at

__, 378 F. Supp. 3d at 1316–18 (summarizing Mueller). Given that Commerce relied


7 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2012 edition.
8This action was consolidated with actions brought by Qixin, Shanghai BYD Co.,
Ltd., Changzhou Trina Solar Energy Co., Ltd. et al., SolarWorld, and Sunpreme Inc.
See Order, Sept. 26, 2017, ECF No. 41.
Consol. Court No. 17-00173                                                   Page 7

upon 19 U.S.C. § 1677e(b) to impose an adverse inference, the court held Commerce’s

determination to be contrary to law. Canadian Solar I, 43 CIT at __, 378 F. Supp. 3d

at 1318–20. The court also held that, to the extent Commerce purported to rely on

19 U.S.C. § 1677e(a) to apply partial AFA, Commerce’s finding that Canadian Solar

could potentially have induced its suppliers to cooperate was unsupported by

substantial evidence. Id., 43 CIT at __, 378 F. Supp. 3d at 1320–22. As a result, the

court ordered Commerce to further explain or reconsider its determination. Id., 43

CIT at __, 378 F. Supp. 3d at 1322.

      Commerce, on remand, 9 offered further explanation to justify its continued

imposition of partial AFA.    See First Remand Results at 15–29.        Specifically,

Commerce elaborated that it may consider an adverse inference against a non-

cooperative party when choosing facts otherwise available for a cooperative

respondent under 19 U.S.C. § 1677e(a) and that its use of an adverse inference

against Canadian Solar fulfills policy objectives of deterring non-cooperation and

duty evasion. Id. at 16–23. Commerce also explained that if Commerce did not apply

partial AFA, Canadian Solar would be incentivized to conduct business with parties

that did not cooperate with Commerce’s investigation. Id. at 20–21. The court,

however, held that Commerce failed to demonstrate, as required by Mueller, that

applying an adverse inference would lead to the calculation of an accurate dumping




9Commerce issued the First Remand Results under respectful protest. See First
Remand Results at 2 n.5.
Consol. Court No. 17-00173                                                      Page 8

margin and, further, that the record did not support Commerce’s view that applying

an adverse inference would promote the policy considerations of avoiding non-

cooperation 10 and duty evasion. 11 See Canadian Solar II, 43 CIT at __, 415 F. 3d at

1332–35. The court noted that Commerce did not address the accuracy concerns

identified by Mueller. Id., 43 CIT at __, 415 F.3d at 1334 (citing Mueller, 753 F.3d at

1232–34). In addition, the court noted that Commerce’s cited policy objectives were

unsupported by substantial evidence. See id., 43 CIT at __, 415 F.3d at 1334–35. The

court again remanded Commerce’s determination. Id., 43 CIT at __, 415 F. 3d at

1335.




10The court explained that although Mueller speaks of “potentially refusing to do
business” in order to “potentially induce” cooperation, the Court of Appeals also states
that it would be potentially unfair to incorporate an adverse inference where a
cooperating party had no control over a non-cooperating party. Canadian Solar II, 43
CIT at __, 415 F. Supp. 3d at 1334 (citing Mueller, 753 F.3d at 1235). Even though
Commerce relied on Canadian Solar’s market presence, continued growth, and
supplier-specific accounts to support its finding that Canadian Solar could have
induced its suppliers’ cooperation, the court found that such facts “‘do not reasonably
indicate the presence of a long-term relationship creating leverage.’” Id. (citing
Canadian Solar I, 43 CIT at __, 378 F. Supp. 3d at 1320).
11 Specifically, the court explained that even though the Court of Appeals in Mueller
did not opine on the reasonableness of a finding of duty evasion, a threat of duty
evasion arguably existed in Mueller because the uncooperative supplier was a
mandatory respondent in the proceeding and had an incentive to evade its AFA rate
by exporting through another party. Canadian Solar II, 43 CIT at __, 415 F. Supp.
3d at 1334 (citing Mueller, 753 F.3d at 1229, 1235). However, the court noted that
Commerce’s reference to Canadian Solar’s payment of lower antidumping duties so
that its products are more attractive to U.S. importers did not support the existence
of such an incentive to evade duties. Id. To the court, this argument “prove[d] too
much,” because “[i] f all that is required is an interest in selling, it is unclear when
Commerce would find an uncooperative supplier as not incentivized to evade duties.”
Id.
Consol. Court No. 17-00173                                                  Page 9

      Commerce filed its Second Remand Results under respectful protest as it

disagrees with the court’s holding in Canadian Solar I that Commerce failed to

comply with Mueller and that record evidence did not support Commerce’s

interpretation of facts concerning duty evasion and deterrence of non-cooperation.

See Second Remand Results at 8. Commerce, on second remand, did not apply an

adverse inference in selecting among facts otherwise available.       Id.   Instead,

Commerce used the average consumption rates reported by Canadian Solar in

employing partial facts available. Id. Commerce revised Canadian Solar’s dumping

margin to 3.19 percent. Id. at 10. 12

                JURISDICTION AND STANDARD OF REVIEW

      This court has jurisdiction pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28

U.S.C. § 1581(c), which grant the court authority to review actions contesting the

final determination in an administrative review of an antidumping duty order. The

court will uphold Commerce’s determination unless it is “unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” 19 U.S.C.

§ 1516a(b)(1)(B)(i). “The results of a redetermination pursuant to court remand are

also reviewed ‘for compliance with the court’s remand order.’” Xinjiamei Furniture

(Zhangzhou) Co. v. United States, 38 CIT __, __, 968 F. Supp. 2d 1255, 1259 (2014)




12Commerce also revised the rate applicable to separate rate respondents to 3.19
percent. See Second Remand Results at 10–12.
Consol. Court No. 17-00173                                                      Page 10

(quoting Nakornthai Strip Mill Public Co. v. United States, 32 CIT 1272, 1274, 587

F. Supp. 2d 1303, 1306 (2008)).

                                   DISCUSSION

      SolarWorld argues that Commerce unreasonably and unlawfully declined to

apply an adverse inference in the Second Remand Results, when Commerce’s

explanation in the First Remand Results adequately supported the application of

partial AFA. See Def.-Intervenor’s Br. at 3–6. Plaintiffs counter that SolarWorld

failed to exhaust administrative remedies, because SolarWorld did not submit any

comments on Commerce’s draft remand redetermination.            See Pls.’ Br. at 5–7.

Notwithstanding the failure to exhaust, Plaintiffs and Defendant contend that

Commerce’s second remand redetermination complies with the court’s remand order.

See id. at 7–10; Def.’s Br. at 3. For the reasons that follow, SolarWorld failed to

exhaust its challenge to Commerce’s Second Remand Results.

      Parties are required to exhaust administrative remedies before the agency by

raising all issues in their initial case briefs before Commerce. Dorbest Ltd. v. United

States,   604    F.3d   1363,     1375   (Fed.   Cir.   2010)    (citing   19     C.F.R.

§ 351.309(c)(2), (d)(2); Mittal Steel Point Lisas Ltd. v. United States, 548 F.3d 1375,

1383 (Fed. Cir. 2008)); see also ABB, Inc. v. United States, 920 F.3d 811, 818 (Fed.

Cir. 2019).     However, the court has discretion not to require exhaustion of
Consol. Court No. 17-00173                                                    Page 11

administrative remedies. 28 U.S.C. § 2637(d); see also Agro Dutch Indus. Ltd. v.

United States, 508 F.3d 1024, 1029 (Fed. Cir. 2007). 13

       Here, SolarWorld failed to exhaust its administrative remedies, because it did

not file any comments on Commerce’s draft remand redetermination. See Second

Remand Results at 8–9 (noting that only Canadian Solar and Shanghai BYD filed

comments and that “[n]o party has contested [Commerce’s] decision in the Draft

Remand”). SolarWorld does not address the fact that it did not file comments in its

case brief. See generally Def.-Intervenor’s Br. Given that Commerce did not have

the opportunity to hear the challenge in the first instance, the court declines to hear

SolarWorld’s challenge regarding Commerce’s decision not to apply an adverse

inference. 14



13 In addition, the Court has recognized several limited exceptions to the doctrine of
exhaustion of administrative remedies such as: “where exhaustion would be ‘a useless
formality,’ intervening legal authority ‘might have materially affected the agency's
actions,’ the issue involves ‘a pure question of law not requiring further factual
development,’ where ‘clearly applicable precedent’ should have bound the agency, or
where the party ‘had no opportunity’ to raise the issue before the agency.” SeAH
Steel Corp. v. United States, 35 CIT 326, 329, 764 F. Supp. 2d 1322, 1325–26 (2011)
(citing Jiaxing Brother Fastener Co. v. United States, 34 CIT 1455, 1465–66, 751 F.
Supp. 2d 1355–56 (2010)).
14In maintaining that Commerce appropriately applied partial AFA in the First
Remand Results, SolarWorld appears to take issue with the court’s holding in
Canadian Solar II. See Def.-Intervenor’s Br. at 3–6. Specifically, SolarWorld
contends that in the First Remand Results Commerce proffered an adequate
explanation that the application of Canadian Solar’s highest reported per-unit
consumption rates for the FOPs promotes accuracy, as required by Mueller. Id. at 4.
In addition, SolarWorld alleges that there is record evidence indicating that the

                                                                  (footnote continued)
Consol. Court No. 17-00173                                                   Page 12

                                  CONCLUSION

      For the foregoing reasons, the Second Remand Results comply with the court’s

order in Canadian Solar II and, therefore, are sustained.      Judgment will enter

accordingly.


                                                     /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge


Dated:         June 15, 2020
               New York, New York




threat of duty evasion exists and that the application of Canadian Solar’s FOPs would
promote the policy objective of deterring non-cooperation. Id. at 5–6. However, as
the court explained in Canadian Solar II, Commerce did not address the accuracy
concerns identified by Mueller at all, namely whether the data Commerce selected
promotes accuracy and why the alternative of using reported usage rates would not
better promote accuracy. Canadian Solar II, 43 CIT at __, 415 F. Supp. 3d at 1334.
The court also found that Commerce failed to point to any record evidence that would
substantiate its concerns of a threat of duty evasion exists and that Canadian Solar
could have induced its suppliers to cooperate. Id., 43 CIT at __, 415 F. Supp. 3d at
1334–35.